Citation Nr: 1034795	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-34 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial compensable rating for the service-
connected lumbar strain prior to December 1, 2009, and in excess 
of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected gastroesophageal reflex disease (GERD).

3.  Entitlement to an initial compensable rating for the service-
connected plantar fasciitis of the right foot.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

D. Bredehorst  


INTRODUCTION

The Veteran served on active duty from September 1994 to 
September 2004.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision by 
the RO that granted service connection for GERD, rated as 10 
percent disabling, and for lumbar strain and plantar fasciitis of 
the right foot, each initially rated at a noncompensable level.  

The RO subsequently assigned an increased rating of 10 for the 
service-connected lumbar strain, effective on December 1, 2009.  

The issue of an increased initial rating for the service-
connected plantar fasciitis of the right foot is addressed in the 
REMAND portion of this document and is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of the appeal, the service-connected lumbar 
strain is not shown to be manifested by more than flexion of the 
thoracolumbar spine restricted to less than 60 degrees or a 
combined rating of motion of less than 120 degrees; he reports 
having episodes of muscle spasm, but they are not shown to result 
in an abnormal gait or abnormal spinal contour; neither related 
degenerative changes nor vertebral body deformity is 
demonstrated.

2.  For the period of the appeal, the service-connected GERD is 
shown to be manifested by infrequent episodes of heart burn; 
persistently recurrent epigastria distress with dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health 
are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 10 
percent for the service-connected lumbar strain for the period of 
the appeal prior to December 1, 2009 are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a 
including Diagnostic Codes 5237, 5243 (2009).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected lumbar strain are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.71a including Diagnostic Codes 5237, 5243 (2009).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected GERD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.20, 4.113, 4.114 including Diagnostic Code 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

As the August 2004 rating decision on appeal granted service 
connection for lumbar strain and GERD, and assigned disability 
ratings and effective dates for the awards, statutory notice had 
served its purpose, and its application was no longer required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The question of whether a further VCAA letter for such 
"downstream" issues is required was also addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case (SOC) was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in December 2004 and 
notice on the downstream issue was also provided in July 2008 
correspondence.  The claimant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to either 
of these "downstream elements."  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The service treatment records have been associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations that 
are deemed to be adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  VA's duty to assist is met.   


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 4.3 
(2009).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

As this appeal is from the initial ratings assigned with the 
grant of service connection, "staged" ratings are for 
consideration, but they have only been assigned for lumbar strain 
by the RO.


Analysis

Lumbar Strain

The Veteran's chronic low back strain rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (lumbosacral strain).

The regulations provide the following rating criteria: a 10 
percent evaluation is assignable where there is forward flexion 
of the thoracolumbar spine greater than 60 degrees but no greater 
than 85 degrees; or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertical body fracture with loss of 50 percent or more of the 
height.  

A 20 percent evaluation is assignable where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 0 
to 90 degrees, extension is from 0 to 30 degrees, and left and 
right lateral rotation is from 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5243 (intervertebral disc syndrome), an 
evaluation of 10 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 month 
period.  

An evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months.

An evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months

An evaluation of 60 percent requires intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

At a July 2004 VA examination, prior to separation from service, 
the Veteran complained of having occasional aching in his back 
with no radiation into the legs.  There was normal range of 
lumbar motion with forward flexion to 95 degrees, extension to 30 
degrees, lateral flexion to 40 degrees, bilaterally, and rotation 
to 35 degrees, bilaterally, without any production of pain.  

A November 2004 retirement evaluation noted the Veteran's 
complaints of low back pain.  

On December 2009 VA examination, the Veteran complained of having 
back pain on a weekly to monthly basis.  Flare-ups occurred once 
or twice a month and lasted approximately one day to two days.  

His back pain was sometimes present on awakening in the morning 
and could also be brought on by bending or lifting; and he 
sometimes stayed home due to pain.  He denied a having history of 
incontinence numbness, paresthesias, leg or foot weakness, falls, 
unsteadiness, fatigue, or back weakness.  He indicated that he 
had decreased back motion, stiffness, pain and spasms.  

On examination, the Veteran's posture and gait were normal; there 
was no lumbar flattening or lordosis, scoliosis, kyphosis or 
thoracolumbar ankylosis.  There was also no evidence of 
thoracolumbar spasm, atrophy, guarding, painful motion, 
tenderness, or weakness.  

Active range of thoracolumbar motion was flexion to 90 degrees, 
extension to 30 degrees, bilateral lateral flexion to 30 degrees, 
and bilateral rotation to 45 degrees.  There was no evidence of 
pain on active range of motion.  Repetitive motion did not 
produce additional limitation of motion or pain.  

The sensory examination was normal in the upper and lower 
extremities.  Knee and ankle reflexes were 1 plus.  

The X-ray studies of the lumbar spine in 2004 and 2009 were 
normal.  The lumbar strain was noted to have no significant 
effect on his usual occupation.  The effect on usual activities 
was severe for sports, moderate for exercise, and mild for 
recreation.  It had no effect on chores, shopping, traveling, 
feeding, bathing, dressing, toileting or grooming.

The RO only assigned the rating of 10 percent for service-
connected lumbar strain effective on December 1, 2009; however, 
the Board finds that the 10 percent rating is warranted for the 
entire period of the appeal. 

The Veteran reported on the 2009 examination that he had muscle 
spasms associated with his lumbar strain.  The Veteran, and any 
lay person, can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain.  Cf. Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Jandreau v. Nicholson, 
492 F.3d. 1372 (2007).  His statement regarding spasms are 
credible, but related manifestations were not noted at the time 
of the 2009 examination.

Based on this record, the Board finds that the Veteran does 
experience muscle spasms; therefore, a 10 percent rating is 
warranted for the entire period prior to December 1, 2009.

A rating in excess of 10 percent is not warranted at any time 
during the course of the appeal since the range of motion was not 
less than 60 degrees, the combined range of motion exceeded 120 
degrees, and there was no guarding or muscle spasms present that 
was severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (see 2009 examination report and x-rays).  There was not 
showing degenerative changes or vertebral body deformity.  

On this record, the Board finds that no more than a 10 percent 
rating for lumbar strain is warranted throughout the appeal 
period; thus, the preponderance of the evidence is against an 
initial rating in excess of 10 percent at any time during the 
appeal.

In the absence of disc disease, consideration of the criteria for 
intervertebral disc syndrome (under 38 C.F.R. § 4.71a, Code 5243) 
is not appropriate.

The Board has considered whether staged ratings are appropriate; 
however, at no time during the appeal period has the evidence 
shown that the Veteran's symptoms have exceeded the criteria for 
assignment of a 10 percent.  See Fenderson, supra.

The Board has also considered whether referral for extraschedular 
evaluation is appropriate in this case.  See 38 C.F.R. § 3.321(b) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

There is nothing in the record that reflects or suggests that the 
service-connected lumbar strain is productive of an unusual or 
exceptional disability picture as to render impractical its 
rating under the provisions of the criteria applied in this case.  

The service-connected disability also does not involve 
extraordinary factors such as marked interference with 
employability or frequent hospitalizations that are not addressed 
by established standards.  Accordingly, further referral for 
extraschedular consideration is not warranted.  



GERD

In this case, the service-connected GERD is rated under 
Codes7399-7346.  See 38 C.F.R. 38 C.F.R. § 4.114.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2009). DC 7399 
refers to an unlisted disability of the digestive system.

Based on the facts of the particular case, VA must determine 
which Diagnostic Code is most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

Under Code 7346, a 60 percent evaluation is assigned for hiatal 
hernia with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

A 30 percent evaluation is assigned for hiatal hernia with 
persistently recurrent epigastria distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
See 38 C.F.R. § 4.114.  

A 10 percent rating is assigned with two or more of the symptoms 
for the 30 percent evaluation of less severity.  38 C.F.R. 
§ 4.114.

The Board notes that terms such as "severe," "considerable," and 
"of lesser severity" are not defined in the rating schedule.  
Rather than applying a mechanical formula, VA must evaluate all 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

On July 2004 VA examination prior to separation from service, the 
Veteran complained of having regurgitation and a choking 
sensation at night with frequent coughing.  He also complained of 
stomach bloating.  He was treated with diet and medication.

At the May 2009 VA examination, the Veteran reported taking 
medication that helped his symptoms.  His abdomen was flat, and 
his bowel sounds were decreased.  There were no masses or 
tenderness.  

On VA examination in December 2009, the Veteran was noted 
currently to be on a diet restriction and use herbal remedies to 
control his symptoms that were reduced to having episodes fewer 
than once a week.  When he did have a problem, it took more than 
one week to resolve.  His symptoms were intermittent with periods 
of remission.  

The Veteran complained of having chronic constipation and 
reported using laxatives 3 to 4 times a month.  His abdomen was 
soft, and there was minimal deep direct epigastric tenderness.  
There was no evidence of guarding, rigidity or organomegaly.  

The Veteran had not lost any time from work during the past 12-
month period.  He had heartburn associated with his problem that 
was worse when he was lying down.  

Based on the record, the Veteran's GERD warrants no greater than 
the current 10 percent rating.  His symptoms are shown to be 
controlled with diet and herbal remedies with only infrequent 
episodes.  As only occasional symptoms are shown, there is no 
evidence that his GERD is productive of considerable impairment 
of health.  

In the absence of persistently recurrent symptoms that were 
productive of considerable impairment of health, a preponderance 
of the evidence is against the claim, and it must be denied.

The Board has considered whether staged ratings are appropriate.  
Since the evidence shows that the Veteran's symptoms have not 
exceeded the criteria for assignment of rating in excess of 10 
percent at any time during the course of the appeal, staged 
ratings are not appropriate.  See Fenderson, supra.

The Board has also considered whether referral for extraschedular 
evaluation is appropriate in this case (see 38 C.F.R. § 3.321(b) 
; Thun, supra); however, there is nothing in the record that 
suggests that the service-connected GERD is productive of an 
unusual or exceptional disability picture as to render 
impractical its rating under the provisions of the criteria 
applied in this case.  

The service-connected disability also does not involve 
extraordinary factors such as marked interference with 
employability or frequent hospitalizations that are not addressed 
by established standards.


ORDER

An initial rating of 10 percent for the service-connected low 
back disability for the period of the appeal prior to December 1, 
2009 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-
connected low back disability is denied.

An increased, initial rating in excess of 10 percent for the 
service-connected GERD is denied.


REMAND

The service-connected plantar fasciitis of the right foot is 
currently rated at a noncompensable level, effective the date 
after his separation from service.

Although the Veteran was been afforded VA examinations in 
connection with his claim for increase, the examinations were not 
adequate to fully evaluate the severity of the service-connected 
right foot plantar fasciitis in terms of the applicable rating 
criteria.   The Veteran is noted to be assigned a 10 percent 
rating for service-connected pes planus.  

In addition, any pertinent treatment records should be obtained 
for review in connection with an updated VA examination.  

Accordingly, this remaining is REMANDED for the following action:

1.  The RO must arrange for a VA podiatry 
examination to determine the current 
severity of his plantar fasciitis of the 
right foot.  The examiner should review the 
claims folder and acknowledge such review 
in the examination report.  All appropriate 
tests and studies, should be conducted, and 
all clinical findings should be reported in 
detail.  

The examiner should identify all current 
manifestations of the service-connected 
plantar fasciitis of the right foot.  If 
the symptoms cannot be distinguished from 
the service-connected pes planus, then this 
should be stated.  

The examiner should also report current 
range of motions for the right foot.  The 
examiner should further express an opinion 
as to whether the Veteran's plantar 
fasciitis may be characterized as moderate, 
moderately severe, or severe.

2.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for increase in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the RO should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case 
and afford them a reasonable opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


